Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because for example independent claim 1 recites among other things: An application stored in a computer readable recording medium for performing a method for providing a video call service at a first terminal, the method comprising: can be broadly, but reasonable construed to encompass a transitory, propagating signal, which is non-statutory subject matter.  Further, since claim is not limited to a non-transitory, tangible medium within one of the four statutory classes of 35 U.S.C 101, the claim is directed to non-statutory subject matter.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 1-2, 4, 10, 13, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding (US2012/0182379A1) in view of Adams et al. (US 2018/0260577A1, hereinafter Adms).
Regarding claim 1, Ding discloses: An application stored in a computer readable recording medium for performing a method for providing a video call service at a first terminal, the method comprising: stablishing a video call session with a second terminal; transmitting a first video that is a photographed video of a first user, from the first terminal to the second terminal (0002-0003; abstract). 
Regarding claim 14, Ding discloses:  A server comprising: an interface for performing communication with at least one terminal; a processor; and a memory for storing commands executable by the processor, wherein the processor configured to establish a video call session between a first terminal and a second terminal of the at least one terminal (abstract; paragraphs: 0011; 0016).
Regarding claim 15, Ding discloses: A non-transitory computer readable recording medium where commands executable by a processor are stored, the recording medium comprising: commands for establishing a video call session between a first terminal and a second terminal ((0002-0003; abstract). 
Ding differs from claims 1, 14, 15 in that he does not specification disclose: modulating a second video that is a photographed video of a second user and that is received from the second terminal, to a first intensity, and displaying the modulated second video; detecting a predetermined event while the video call session is being maintained; and controlling an intensity of the modulation based on the predetermined event, commands for modulating a video of a second user received from the second terminal and displaying the modulated video of the second user; commands for detecting a predetermined event while the video call session is being maintained; and commands for controlling an intensity of the modulation based on the predetermined event.
However, Adams discloses: implementing privacy method on presentable data during communication between terminals, the displayable data  being modulated with a degree of 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ding’s system, in light of teachings of Adams provide for the following: modulating a second video that is a photographed video of a second user and that is received from the second terminal, to a first intensity, and displaying the modulated second video; detecting a predetermined event while the video call session is being maintained; and controlling an intensity of the modulation based on the predetermined event, commands for modulating a video of a second user received from the second terminal and displaying the modulated video of the second user; commands for detecting a predetermined event while the video call session is being maintained; and commands for controlling an intensity of the modulation based on the predetermined event as this arrangement would facilitate to provide varying degree of privacy during communication between terminals.
Regarding claims 2, Ding further discloses: wherein the predetermined event is a period of time the video call session is being maintained between the first terminal and the second terminal (paragraph: 0005).
Ding differs from claims 4, 13 in that he does not specifically disclose: wherein the predetermined event is an input of the first user of selecting a modulation intensity adjustment icon displayed on a screen of the first terminal, wherein the predetermined event comprises: at least one of text information, voice information, and emoticon information used during the video call session.
However, Adams discloses: wherein the predetermined event is an input of the first user of selecting a modulation intensity adjustment icon displayed on a screen of the first terminal (paragraph: 0028), wherein the predetermined event comprises: at least one of text information, voice information, and emoticon information used during the call session (paragraph: 0020).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ding’s system, in light of teachings of Adams provide for the following: wherein the predetermined event is an input of the first user of selecting a modulation intensity adjustment icon displayed on a screen of the first terminal, wherein the predetermined event comprises: at least one of text information, voice information, and emoticon information used during the video call session as this arrangement would facilitate to provide varying degree of privacy during communication between terminals.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding in view of Adams as applied to claim 1 above, and further in view of Jeong et al. (US 2018/0316892A1, hereinafter Jeong).
The combination differs from claim 8 in that he does not specifically disclose: wherein the predetermined event is a predetermined gesture of the first user detected from the first video.
However, Jeong discloses: wherein the predetermined event is a predetermined gesture of the first user detected from the first video (paragraph: 0026).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ding’s system provide for the following: wherein the predetermined event is a predetermined gesture of the first user detected from the first video as this arrangement would facilitate to convey information during communications as taught by Jeong.
Claims 3, 5-7, 9, 11-12  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (Subject to overcoming 35 U.S.C 101 rejections).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
--(US 2019/0199963A1) to Ahn et al. discloses terminal and server for providing video call service which teaches: Provided is an application stored in a computer-readable storage medium to perform a method of providing a video call 
--(US PAT: 9,591,261) to Suzuki et al. discloses video telephone device and video telephone processing method which teaches: Provided are a video telephone device and a video telephone processing method in which a video call environment with excellent usability is provided even when used by a plurality of persons. A video telephone device that performs a call with another video telephone device via a network photographs an image of a speaker, recognizes the speaker based on the photographed image, and changes a background image in an image to be transmitted according to a recognition result. Thus, for example, when the users who are not close to each other perform a call, a situation in which an image showing a state of a room is supplied as a background image is solved.
--(US 2008/0259154A1) to Garrison et al. discloses simulating short depth of field to maximize privacy in video telephony which teaches: An arrangement for simulating a short depth of field in a captured videophone image is provided in which the background portion of the image is digitally segregated and blurred to render it indistinct. Thus, the displayed video of a user in the foreground is kept in 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651